DETAILED ACTION

1.  Applicant's amendment, filed 04/06/2022, is acknowledged.

EXAMINER'S AMENDMENT

2.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

3.  Authorization for this Examiner's Amendment was given in a telephone interview with Brian E. Davy on May 4, 2022.
 
In the Claims:

4.  Claims 19-20 have been canceled.
 
REASONS FOR ALLOWANCE

6. The following is an Examiner's Statement of Reasons for Allowance: 

In view of the Terminal Disclaimer filed 04/06/2022, the previous obviousness-type double patenting rejections mailed  10/06/2021 are hereby withdrawn.  With respect to US Pat. 10350266, 10888,603 and 10603,358, the Examiner agrees with Applicant that the these patents do not relate the instantly amended claims comprising conjugates comprising an imaging probe, a radioisotype or a chemotherapeutic agent. Also, the Examiner agrees that there is no common inventor between the present application and patent 11,235,032. Accordingly the NS-ODP rejections based on patents 10350266, 10888,603, 10603,358 and 11,235,032 are hereby withdrawn.
 
 7.  Claims 1, 3-5, 8-14, 17, 18, 21-24 are allowable. 

8.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 5, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644